61 F.3d 901
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Percy D. TAYLOR, Petitioner-Appellant,v.Edward MURRAY, Respondent-Appellee.Percy D. TAYLOR, Petitioner-Appellant,v.Edward MURRAY, Respondent-Appellee.
Nos. 94-7348, 95-6041.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 27, 1995.Decided:  July 21, 1995.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-93-551-R, CA-93-556-3)
E.D.Va.
DISMISSED.
Percy D. Taylor, Appellant Pro Se.  Thomas Cauthorne Daniel, Assistant Attorney General, Richmond, VA, for Appellee.
Before LUTTIG and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petitions.  We have reviewed the records and the district court's opinions, and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Taylor v. Murray, Nos.  CA-93-551-R;  CA-93-556-3 (E.D. Va.  Oct. 13, 1994;  Nov. 17, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 We deny Appellant's motions to set aside the judgment, for relief from judgment, and for preparation of the state transcript at government expense